Citation Nr: 0918034	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from February 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant has since transferred the 
claim to the RO in St. Petersburg, Florida, where she 
currently resides.  The appellant had a hearing before the RO 
in January 2007 and the Board in March 2009 and the 
transcripts are of record.

The Board notes the appellant alleges entitlement to DIC 
benefits here, in part, on the premise that the Veteran's 100 
percent disability rating for his anxiety disorder should 
have been granted with an effective date earlier than 
September 3, 1996, to include the issue of whether there was 
clear and unmistakable error (CUE) in the September 1996 and 
November 1996 rating decisions that previously rated his 
disability.  The CUE claim was denied in a September 2007 
rating decision.  The appellant did not appeal and, 
therefore, the claim became final in September 2008.  See 38 
C.F.R. §§ 20.200, 20.302(a).  Accordingly, the earlier 
effective date claim, to include CUE, is not properly before 
the Board here.

Thereafter, during her hearing before the Board in March 
2009, the appellant again raised the same arguments grounded 
in CUE.  Again, the CUE claim is not properly before the 
Board here, but it is clear the appellant's CUE claim is part 
of her argument for entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  That is, the alleged CUE in the prior 
rating decisions is "inextricably intertwined" with the § 
1318 claim on appeal.  Generally, the Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In this case, however, given the beneficial outcome rendered 
in the decision below, further development of the claim is 
not necessary for purposes of granting the benefits sought on 
appeal here.  To the extent the appellant is seeking to 
reopen the CUE issue for accrued benefit purposes, the issue 
is REFERRED to the RO for proper adjudication.

The case was brought before the Board in September 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claims, to include affording her a 
hearing before the Board. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1. The Veteran died on April [redacted], 2006 at the age of 82.  The 
cause of death was myocardial infarction and ischemic 
cardiomyopathy.

2. Prior to his death, the Veteran was service-connected for 
an anxiety disorder, rated as 100 percent disabling from 
September 3, 1996 and 30 percent disabling prior to that 
time. He had no other service-connected disabilities.  

3.  The Veteran was rated totally disabling for a little more 
than 9 years and 7 months prior to his death. 

4.  The Veteran's heart disabilities were not manifested 
during his military service or within one year of separation 
from the military. 

5.  Resolving all reasonable doubt in favor of the appellant, 
the evidence indicates the Veteran's anxiety disorder likely 
caused or aggravated his heart condition and ultimately 
caused his demise. 


CONCLUSIONS OF LAW

1. Myocardial infarction or ischemic cardiomyopathy were not 
incurred in or aggravated by active military service nor may 
they be presumed to have occurred therein. 38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309 (2008).

2. The Veteran's service-connected anxiety disorder 
contributed substantially and materially to cause the 
Veteran's death and, therefore, service-connection for the 
cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 
1310, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.310, 3.312 (2008).

3. The appellant's claim for Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 is moot.  See 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.22, 20.101, 20.1106 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Veteran died on April [redacted], 2006 due to myocardial 
infarction and ischemic cardiomyopathy.  The appellant claims 
entitlement to service connection for the cause of the 
Veteran's death directly or, in the alternative, for DIC 
benefits under the provisions of 38 U.S.C. § 1318.  That is, 
the appellant alleges the Veteran's severe anxiety disorder 
caused or aggravated the Veteran's heart disease and 
ultimately led to his demise.

In the alternative, § 1318 allows for the award of benefits 
in the same manner as if the Veteran's death were service-
connected if certain criteria are met, to include the Veteran 
being rated totally disabled for a period of 10 or more years 
immediately preceding death.  See 38 U.S.C.A. § 1318(b)(1).  
The Veteran was rated 100 percent disabled for an anxiety 
disorder for a little more than 9 years and seven months 
preceding his death.  Although outside the time period 
prescribed in § 1318, the appellant argues the Veteran should 
have been rated totally disabling for his anxiety condition 
well beyond the ten years preceding his death. 

The Board notes, initially, that while the appellant is 
competent to give testimony about her experiences and 
observations of the Veteran's pain and symptoms throughout 
time, she is not competent to diagnose any medical disorder 
or render an opinion as the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  Cf., Layno v. Brown, 6 Vet. App. 465 
(1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating 
that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Service Connection for the Cause of the Veteran's Death

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because the earliest 
evidence of the Veteran's heart disease is decades after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of chronic diseases, was manifested to a compensable 
degree within one year of service discharge. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309. In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. 38 C.F.R. § 3.312.

The appellant does not allege the Veteran incurred heart 
disease while in the military.  Rather, she alleges the 
Veteran had extensive combat exposure causing both physical 
and psychological damage well beyond recognized by the VA.  
She indicates one tour in which the Veteran was involved in a 
battle where only three men from his unit survived.  
According to statements from the appellant and the Veteran's 
family, the Veteran did not return from the war the same man.  

The Veteran's specific assignments overseas in the military 
are not of record.  It is evident from the Veteran's service 
treatment records, however, that he served in numerous combat 
assignments and was diagnosed with combat fatigue, to include 
manifestations of continuous jerks or tics along the left 
side of his body.  The Veteran was initially service-
connected for a compulsive reaction, but the diagnosis was 
later redefined as an anxiety disorder with cognitive 
impairment.  More recent medical records suggest evidence of 
an in-service concussion and residual cognitive impairment 
therefrom.  

The Board notes, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

In this case, the Veteran during his lifetime submitted 
statements detailing his combat experience and the effect it 
had on him physically and psychologically.  The Board accepts 
the Veteran's description of his military service even 
without specific verification of the events, but there must 
still be objective, competent medical evidence relating his 
death to those service events.  See Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 
9, 17-19 (1999).

In support of her claim, the appellant submitted a January 
2007 statement from the Veteran's treating VA cardiologist.  
Indeed, the VA cardiologist indicated he was the only 
cardiologist on staff at the VA Medical Center in Lake City, 
Florida, and therefore extensively treated the Veteran from 
April 2003 until his death in 2006 for his heart disease.  In 
regard to etiology, the VA cardiologist noted the Veteran had 
no family history of heart disease and minimal 
"traditional" risk factors.  Rather, he opined as follows:

The dominant cardiovascular risk factor in his 
life was the stress associated with his past 
service in the violent decisive major military 
encounters that he gave to our country as a young 
man.  His entire life was a struggle to remain 
independent despite the physical limitations and 
stress that his military service had imposed on 
him.  The cardiomyopathy that finally led to his 
death is a consequence of that stress and likely 
took decades to develop.  

...[the Veteran] should have been service connected 
for his disabilities from the time of his 
discharge and his final illness recognized as a 
consequence of his service to his country.



In contrast, the RO obtained a VA medical opinion in October 
2007 to comment on the likelihood that the Veteran's service-
connected anxiety disorder caused or aggravated the Veteran's 
heart disease or his ultimate death.  The VA examiner opined 
as follows:

Veteran's cardiovascular disease is not caused by 
or the result of Veteran's service-connected 
anxiety disorder.  Veteran's death from myocardial 
infarction at age 82 is not caused by or the 
proximate result of active service and/or service-
connected anxiety.  Veteran's death...is at least as 
likely as not caused by or the result of his 
gender, age, remote tobacco product use, 
cardiovascular disease and hypertension. 

The October 2007 VA opinion was rendered by a nurse 
practitioner, but also signed by a physician.  The examiner 
indicated the Veteran was at risk for his heart attacks that 
led to his death due to his heart disease, old age, gender, 
tobacco use, hypertension and obesity.  The examiner 
concluded the Veteran had many other risk factors unrelated 
to his military service and/or anxiety disorder that are more 
likely the reason for the Veteran's death.  

The Board finds the October 2007 opinion compelling.  It is 
based on a complete review of the claims folder, to include 
the January 2007 opinion rendered by the VA cardiologist.  

On the other hand, the January 2007 opinion is rendered by 
the Veteran's treating cardiologist whereas the October 2007 
opinion was rendered by a nurse practitioner.  Although the 
October 2007 opinion was signed by a physician, there is no 
indication that physician is/was a cardiologist.  


A medical professional is not competent to offer an opinion 
as to matters outside the scope of his experience.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A physician is an 
authorized practitioner of medicine, while a nurse 
practitioner is, "...an advanced practice nurse trained in 
assessment of the physical psychological, and social health 
status of individuals, families or groups in a variety of 
different settings." Dorland's Illustrated Medical 
Dictionary 1434 (30th ed. 2003).

In general, the Board is of the opinion that a nurse 
practitioner is competent to evaluate the likely etiology of 
the Veteran's cause of death, the opinion of which was based 
on relatively routine clinical findings and was ultimately 
approved and signed by a physician.  See Cox v. Nicholson, 20 
Vet. App. 563 (2007) (noting that there is no requirement 
that medical examinations be conducted by physicians only, 
and that the issue involves whether the individual has the 
types of education and clinical training to evaluate the 
medical issue at hand).  

The cardiologist's opinion, however, is clearly supported by 
a greater breadth of experience and knowledge as to heart 
disease and causes of heart disease.  The January 2007 VA 
cardiologist, moreover, had the benefit of actually examining 
and treating the Veteran prior to rendering the decision.  
Clearly the opinion rendered in October 2007 was without 
examination and there is no indication the examiner ever 
treated the Veteran during his lifetime.  In general, medical 
opinions are not entitled to greater weight merely because 
the physician regularly treated the Veteran.  That is, VA's 
benefits statutes and regulations do not provide any basis 
for the "treating physician rule," and, in fact, conflict 
with such a rule. White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  Under these circumstances, however, the Board 
concludes the VA cardiologist's opinion is slightly more 
probative in light of having the benefit of examining the 
Veteran at all and in light of his specialty and overall 
qualifications. 


The two opinions are equally compelling in terms of the 
medical rationale.  The RO dismissed the January 2007 opinion 
as the cardiologist did not define what he meant by 
traditional risk factors for heart disease.  Although not 
delineated in that particular document, the cardiologist's 
opinion must be considered in light of his treatment notes, 
which do discuss the Veteran's risk factors for heart 
disease.  See, e.g., VA outpatient record dated November 23, 
2004.  The outpatient records list the same risk factors for 
heart disease as the October 2007 opinion.  The difference, 
however, is that the medical professionals differ on the role 
of stress as a risk factor.  The January 2007 opinion states 
other risk factors were "minimal" while stress was the 
"dominant" risk factor.  The October 2007 opinion is the 
opposite - concluding the other risk factors were more likely 
the cause of the Veteran's heart disease.

It cannot be said that either opinion is more persuasive, 
since both recognize the various risk factors the Veteran had 
for developing heart disease, but merely differ on the role 
his stress played.  However, one factor that makes the 
October 2007 opinion slightly less persuasive is the fact 
that under "rationale" the nurse practitioner listed the 
fact that service connection was already denied.  The fact 
that the RO denied service connection should have no bearing 
on a medical professional's determination as to etiology. 

Also compelling, are the decades worth of medical treatment 
records supporting the conclusion that the Veteran's overall 
health declined due to his combat exposure.  Specifically, 
manifestations of the Veteran's service-connected anxiety 
disorder were not merely psychological.  Rather, the Veteran 
had physical manifestations of extreme jerks and 
uncontrollable shaking.  The Veteran also showed evidence of 
cognitive dysfunction, attributed by doctors to an in-service 
concussion.  The Veteran's anxiety disorder was ultimately 
rated 100 percent disabling mainly because of the physical 
manifestations and cognitive impairment.  


The Board concludes the January 2007 opinion rendered by the 
VA cardiologist is not only plausible, but supported by the 
VA outpatient treatment records.   The October 2007 medical 
opinion, moreover, specifically discounts the theory of a 
nexus between the Veteran's service-connected anxiety 
disorder and his heart disease or cause of death.

At the very least, the Board finds the medical evidence in 
this case is in equipoise.  When there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the appellant shall be given 
the benefit of the doubt.  38 U.S.C.A. § 5107.  Resolving all 
reasonable doubt in favor of the appellant, the Board finds 
the Veteran's cause of death is likely related to his 
military service and, therefore, service connection is 
warranted.

Entitlement to DIC under 38 U.S.C. § 1318

In cases where a veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to DIC benefits under 38 U.S.C. § 1318. 38 U.S.C.A. § 1318(a) 
grants benefits to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected where the Veteran did not die as the result of his 
own willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling. 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the Veteran's separation from service. 
Id. The total rating may be schedular or based on 
unemployability. 38 C.F.R. § 3.22. Benefits are also payable 
if the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b)(3).

The appellant raised entitlement to DIC benefits under 38 
U.S.C.A. § 1318 as an alternative theory of entitlement to 
service connection for the cause of the Veteran's death.  In 
light of the grant of benefits described above, the Board 
concludes this aspect of the appellant's claim is rendered 
moot.  

Accordingly, the appeal as to the claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 is dismissed as no benefit remains 
to be awarded and no controversy remains.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Since the benefit sought here 
is granted, any deficiencies in notice were not prejudicial 
to the appellant.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted, subject to the laws and 
regulations governing monetary awards.

The appeal as to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318 is dismissed as moot.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


